Citation Nr: 1130001	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  96-37 110A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318.

2.  Whether the termination of VA death pension benefits due to excessive income was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Appellant and her son

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1945 to July 1946, from February 1949 to July 1950, and from April 1951 to November 1961.  He died in November 1986; the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 1995 and February 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the September 1995 decision, the RO terminated the appellant's death pension benefits effective April 1, 1988.  In an October 1995 letter, the RO informed the appellant that the death pension benefits would be terminated as of December 1, 1986.  In the February 1999 rating decision, the RO denied the appellant's claim for entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

In December 2004, the Board denied the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 and remanded the claim regarding the propriety of the reduction and termination of death pension to the agency of original jurisdiction (AOJ).  The appellant appealed the December 2004 Board denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2006 Joint Motion for Remand filed by the parties, the Court vacated that portion of the December 2004 Board decision that denied DIC benefits under the provisions of 38 U.S.C.A. § 1318 and remanded the claim to the Board for additional development, to include ensuring that proper notice was sent, and consideration of whether hypothetical entitlement was applicable under the Court's holding in Rodriguez v. Nicholson, 19 Vet. App. 275, 291 (2006) (subsequently reversed by the United States Court of Appeals for the Federal Circuit in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir 2008)).  

In June 2007, the Board remanded the DIC claim for development specified in the Joint Motion, and remanded the death pension termination issue for re-adjudication of the claim, as had been specified in the Board's December 2004 remand.  In the June 2007 remand, the Board instructed the AOJ to provide the appellant with additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) concerning her DIC claim and then re-adjudicate both claims on appeal.  The AOJ provided the appellant with VCAA-compliant notice letters in December 2007 and April 2009 letters.  The appellant was then provided a supplemental statement of the case in June 2009, in which the AOJ again denied the claims.  (The Board again remanded the case in November 2010 for the AOJ to schedule a Board hearing, which was held in April 2011, as noted below.)  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that, in June 2009, the AOJ denied the appellant's application to reopen a claim seeking service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.  A copy of that decision is contained in the claims file.  The record before the Board includes no notice of disagreement received within a year of the June 2, 2009, posting of that decision.  However, the appellant's representative offered written argument on that matter in its September 2010 informal hearing.  In this case, the Board infers a petition to reopen the previously denied claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  As this claim has not been adjudicated by the AOJ, it is not before the Board; hence, it is referred to the AOJ for appropriate action.

The Board further acknowledges that following certification of the appellant's appeal to the Board, the appellant submitted additional evidence, which was received by VA at the April 2011 hearing.  No waiver of initial RO consideration was submitted with the evidence, and the appellant's representative specifically stated in the hearing that initial RO consideration was not waived.  However, review of the evidence reveals that it is not, in fact, new; rather, the evidence consists of duplicate copies of medical records previously placed in the claims file and considered by VA.  Thus, there is no need to remand the case for initial RO consideration of the newly submitted material.  See 38 C.F.R. § 20.1304 (2010).

The appellant and her son testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the appellant's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was rated as 40 percent disabled from September 1966 until his death in November 1986; he was not rated as totally disabled at any time following his release from active duty.

2.  The Veteran was not a former prisoner of war (POW).

3.  The appellant has not alleged with specificity that there was clear and unmistakable error (CUE) in any VA decisions issued during the Veteran's lifetime; nor has she identified or submitted additional, previously unconsidered service department records that would provide a basis for reopening a previously decided claim.

4.  As of December 1, 1986, the appellant's annual countable income exceeded the maximum annual income limitation for a surviving spouse without dependents.


CONCLUSIONS OF LAW

1.  The criteria for an award of DIC benefits under the provisions of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

2.  Termination of VA death pension benefits was proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this respect, through February 2005, December 2007, and April 2009 notice letters, the appellant received notice of the information and evidence needed to substantiate her claims.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.  

The Board also finds that the February 2005, December 2007, and April 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2005, December 2007, and April 2009 letters.

The Board notes that although notice regarding an award of an effective date was not provided until after the initial adjudication of the appellant's claims, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the appellant was provided with such notice via the April 2009 letter.  Her claims were then re-adjudicated via a June 2009 supplemental statement of the case.  The Board does not now have such an issue before it.  Consequently, a remand for additional notification on an effective date is not necessary.  The Board also notes that while the complete notice required by the VCAA was not timely provided to the appellant, "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records and relevant post-service private and VA medical records have been obtained and associated with the claims file.  The appellant has additionally submitted the Veteran's death certificate in support of her claims.  In addition, the appellant and her representative have both submitted written arguments, including a lengthy letter submitted by the appellant in 1989 and considered by VA in the current adjudication, and the appellant and her son testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  Otherwise, neither the appellant nor her representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II. Analysis

A.  DIC Benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC benefits to the surviving spouse of a Veteran if the Veteran's death was not the result of his own willful misconduct and if at the time of death the Veteran was receiving, or entitled to receive, compensation for service-connected disability that was:

(1)  Rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death;

(2)  Rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death; or

(3) Rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war (POW) who died after September 30, 1999.

38 C.F.R. § 3.22(a) (2010).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied:

(1)  The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for CUE committed by VA in a decision on a claim filed during the Veteran's lifetime; or

(2)  Additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for the relevant period specified; or

(3)  At the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified, but was not receiving compensation because:

      (a)  VA was paying the compensation to the Veteran's dependents;
      
(b)  VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran;

(c)  The Veteran had not waived retired or retirement pay in order to receive compensation;

(d)  VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2);

(e)  VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or

(f)  VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.

38 C.F.R. § 3.22(b) (2010).

In the present case, the Board finds that the preponderance of the evidence is against the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The evidence of record shows that the Veteran was rated as 40 percent disabled from September 1966 until his death in November 1986; he was never assigned a total disability rating at any point following his separation from active duty.  The record does not show, and the appellant does not allege, that the Veteran was a former POW or that he was continuously rated as totally disabled since his release from active duty in 1961.  The Board notes further that no argument has been made that there was clear and unmistakable error (CUE) in any of the rating decisions entered by the RO concerning the Veteran's award of service connection or the ratings assigned for his service-connected disabilities.  38 C.F.R. § 3.22(b)(3); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (establishing that if a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error).  Similarly, the appellant has not identified or submitted additional, previously unconsidered service department records that would provide a basis for reopening a previously decided claim.  Simply put, the record provides no basis for an award of DIC benefits under 38 U.S.C.A. § 1318.  Therefore, the claim must be denied.

In so finding, the Board acknowledges that in January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  See 38 C.F.R. § 3.22 (2010).  The regulation, as amended, specifically prohibited "hypothetical entitlement," which was considered an additional basis for establishing eligibility under the regulation prior to the January 2000 amendment.  Subsequent to the Board's December 2004 denial, the Court held that it was not proper to apply the amended version of 38 C.F.R. § 3.22 to claims for DIC that were pending when the amended regulation went into effect-January 21, 2000 (i.e., to apply the amended regulation "retroactively").  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  (Here, the appellant's application for DIC benefits was received by the RO in January 1994.)  

In this case, although the Board is mindful that the Joint Motion adopted by the Court in September 2006 instructed the Board to consider the theory of "hypothetical entitlement" set forth in the prior version of 38 C.F.R. § 3.22 (1999), the "law of the case" regarding the application of prior 38 C.F.R. § 3.22 in this case was altered by the United States Court of Appeals for the Federal Circuit in 2008, which overturned the Court's 2005 ruling in Rodriguez, supra.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Thus, because the "controlling authority" of the Federal Circuit, by whom both the Board and the Court are bound, has "since made a contrary decision of law," the Board finds that the law of the case as set forth in the September 2006 Joint Motion has been altered.  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (establishing that mandates of the Court of Appeals of Veterans Claims can be altered by operation of law if a supervening Federal Circuit case overturns a prior Court decision).  Thus, and pursuant to the Federal Circuit's holding in Rodriguez v. Peake, supra, the Board finds that the portion of the September 2006 Joint Motion requiring that the Board adjudicate the appellant's claim to "hypothetical entitlement" to benefits under prior 38 C.F.R. § 3.22 is no longer the directive under current law.

For the foregoing reasons, the claim for service connection for Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Termination of Death Pension Benefits

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.23 (2010).  The appellant's payment of death pension benefits was terminated because the RO found that her countable income exceeded the maximum applicable rate as of the effective date of the initial award of pension benefits.

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2010).  Recurring income means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  For example, the appellant's regular monthly Social Security benefit in the amount of $421.00 would be included in this category.

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2010).  The maximum annual pension rate is adjusted from year to year.  Effective December 1986, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $3,996.  Effective December 1987, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $4,164.  Effective December 1988, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $4,331.  

Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's annual income for the same 12-month period, to the extent they were unreimbursed.  38 C.F.R. § 3.272(g)(2) (2010).

The record reflects that the appellant submitted a formal claim for improved death pension benefits in December 1986.  She indicated that she had received no income during that year and expected no income in 1987.  By decision dated in May 1987, the RO approved the appellant's claim for death pension benefits and notified the appellant that she would be entitled to $272 per month in pension benefits from December 1, 1986, and $154 from December 1, 1987.  The RO also advised the appellant that her pension rate depended on her income, and that medical expenses paid could be used to reduce the income considered in calculating her entitlement to death pension benefits.

In November 1994, the RO wrote to the appellant and informed her that it had learned from the State of California that she had earned wages or salaries of $25,090 in 1986, $2,132 in 1987, and $21,588 in 1988.  The RO also noted that these earnings were not properly reported on her annual Eligibility Verification Reports (EVRs).  The RO further stated that it was terminating her benefits effective April 1, 1988.  In an October 1995 letter, the RO noted that it had erred in its determination of the termination date and stated that the death pension benefits would be terminated as of December 1, 1986-the initial effective date of the grant of death pension benefits.  In the August 1996 statement of the case, the RO informed the appellant that the Mark Controls Corporation verified that the claimant had received wages continuously from 1982 to 1988 and that she had failed to report this income both on her application for death pension benefits and on the subsequent EVRs submitted in January 1988 and 1989, on which she claimed zero income.

After reviewing the evidence, the Board finds that the RO properly terminated the appellant's pension effective December 1, 1986, based upon excessive income.  38 C.F.R. § 3.660(a)(2) (where discontinuance of pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred).

The income that the appellant received in 1986 of $25,090 clearly exceeded the maximum annual rate of $3,996 allowable in 1986.  Further, at the March 1995 RO hearing, the appellant stated that she was confused when she filled out the EVR in January 1989.  The Board notes in that connection that in EVRs submitted in January 1988 and January 1989, the appellant again reported that she had received no income whatsoever during those years.  In addition, on her initial application for death pension benefits, submitted in December 1986, the appellant indicated that she had received no income in 1986, when in fact she had received $25,090 in income throughout that year.

The maximum rates of improved pension for surviving spouses shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Where reduction or discontinuance of a running award of improved death pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2010).  Since all the evidence reflects that the appellant's income in 1986 far exceeded the maximum annual income limitation, even with consideration of unreimbursed medical expenses, her award was appropriately terminated effective December 1, 1986-the effective date of the RO's initial grant of death pension benefits.  See 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2010).

For the foregoing reasons, the Board finds that the termination of VA death pension benefits due to excessive income was proper, and the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318 is denied.

The termination of VA death pension benefits due to excessive income was proper; the appeal is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


